Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 16, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  152372 & (40)(41)                                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  ESPN, INC.,                                                                                                Joan L. Larsen,
                 Plaintiff-Appellee,                                                                                   Justices


  v                                                                  SC: 152372
                                                                     COA: 326773
                                                                     Ingham CC: 15-000100-CZ
  MICHIGAN STATE UNIVERSITY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration of the motion to
  stay and the motion to stay are GRANTED. The trial court’s order of March 16, 2015 as
  it relates to disclosure of the names of 301 identified individuals is stayed until further
  order of this Court. The application for leave to appeal the August 18, 2015 judgment of
  the Court of Appeals remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 16, 2015
         p1016
                                                                                Clerk